DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-10 in the reply filed on 6/2/2022 is acknowledged.  The traversal is on the ground(s) that examination of both groups can be done without serious burden.  This is not found persuasive because the search focus for a product and a particular method for making a product are different.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 lines 1-2 recites the broad recitation “an electrode”, and the claim also recites “preferably an implantable electrode array” which is the narrower statement of the range/limitation. 
Claim 2 described covering the remaining insulating material “preferably using a photoresist”. 
Claim 7 refers to repeating steps of claim 4 “at least once, preferably twice”. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 lines 3-4 requires the application of a layer of electrically conducting material “for forming an electrically conductive trace” but does not positively require the formation of an electrically conductive trace. However, claim 1 lines 7-8 requires that an insulating material is formed directly on the layer of electrically conductive material “for covering the electrically conductive trace”. Accordingly, the claim implicitly requires that the layer of electrically conducting material is formed into an electrically conductive trace before the insulating material is applied. However, if that interpretation is made, the insulating material is deposited on the electrically conductive trace, not the layer of electrically conducting material. 
Claim 1 line 10 refers to “the layer of electrical conducting material” which lacks antecedent basis. The term previously used is “electrically conducting material”. 
	Claim 5 requires repeating the steps of depositing a second layer of electrically conducting material and a second layer of insulating material. However, in claim 4 those layers are directly applied to the top of the insulating material. Accordingly, the step cannot be “repeated” since the first iteration of the step already covers the top of the insulating material. 
	Claim 6 contains significant antecedent basis issues. The claim refers to “the respective layer of electrical conducting material” and “the mask for patterning all the layers of insulating material”. For the purposes of examination the examiner parsed the language to be referring to a single mask that patterns the layer of insulating material and the second layer of insulating material to make a contact area on the layer of electrically conducting material and the second layer of electrically conducting material.
In addition the claim is confusing because the step of patterning the layer of insulating material includes patterning layers that are not the layer of insulating material. 
	Depending claims incorporate the 112 issues of the parent and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over VOROS et al. (US 2013/0303873) in view of KUMAR et al. (US 2011/0054579).
Regarding claims 1 and 3,
	VOROS teaches an implant for delivering electrical stimulation of the nervous system [0012]. The implant is a microelectrode array [0075] and uses a combination of wires (traces) and contact pads [0076]. As shown in Fig. 5, the microelectrode array is made by providing a substrate 31/32 [0088]. Onto the layer 34 a conductive layer 35 is applied [0088]. Extra conductive material 36 and 42 is deposited onto the conductive pads [0088]. Thereafter, PMDS (insulating material) 33 is formed over the conductive layer and the insulating material is manually removed from electrodes [0088]. After patterning the insulating material an addition al conductive layer 43 (top layer of electrically conducting material) is selectively (partly) deposited using a shadow mask [0088]. As shown in Fig. 5, the deposited layer 43 extends over the conductive layers 35 and 42 (lifted contact area). In addition, the deposited material 43 overlaps the insulating layer at the edges. Accordingly, the entire width of layer 43 is considered to be the contact area which makes the insulated material deposited on the edges of the contact area the insulating material remaining in the at least one contact area.
	VOROS teaches manually removing insulating material but does not teach using a mask for patterning. However, KUMAR teaches a similar method of patterning layers for an electrode array for neuronal applications [0005] and further teaches that when patterning the insulating layer for the electrode array etching can be performed [0021]. Specifically, KUMAR teaches lithographic processes claim 8 which would include masking before etching. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pattern the electrode array of VOROS using known patterning techniques of KUMAR as a simple substitution of patterning techniques used to make contact pads for implantable electrode arrays.
Regarding claim 8,
	VOROS teaches forming the electrically conductive layer over layer 33 (PDMS - insulating material) which is formed over the substrate 31/32.
Regarding claim 9,
VOROS teaches forming conductive tracks in combination with contact pads, see Figs. 11-13. The reference does not expressly teach forming the tracks by a patterning step. However, KUMAR teaches that the conductive traces for the electrode array can be deposited by patterning [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pattern the electrode array of VOROS using known patterning techniques of KUMAR as a simple substitution of patterning techniques used to make traces for implantable electrode arrays.
Regarding claim 10,
	The substrate and anti-adhesion (release) layer 31 and 32 are removed.
Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over TOOKER et al. (US 2014/0277317) in view of KUMAR et al. (US 2011/0054579).
Regarding claims 1 and 4, 
	TOOKER teaches a method of making neural interfaces [0012]. The method includes providing a substrate 10 and over the substrate an electrode material 16 and metal trace 18 (conductive trace) is deposited [0029] and [0032]. An interlayer polymer 20 (insulating) is applied directly on the metal trace 18 [0034]. The multilayer structure of interlayer polymer 20, shank 26 and interlayer polymer 28 is considered to be the claimed insulating layer deposited directly on top of the electrically conducting material. A second metal trace 30 is then deposited (a second layer of electrically conducting material) [0039]. Then a top polymer layer 34 (second insulating material) is deposited on the second metal trace [0041]. The top polymer layer is then patterned to form openings (contact areas) 36. Finally, a top electrode 508 is formed using the holes 34 [0058] and [0072]. As shown in Fig. 5B, the top electrode 508 extends over the conductive layers (lifted contact area). In addition, the deposited material 508 overlaps the insulating layer at the edges. Accordingly, the entire width of layer 508 is considered to be the contact area which makes the insulated material deposited on the edges of the contact area the insulating material remaining in the at least one contact area.
	TOOKER teaches etching the openings 36 [0058] but does not teach using a mask. However, KUMAR teaches a similar method of patterning layers for an electrode array for neuronal applications [0005] and further teaches that when patterning the insulating layer for the electrode array etching can be performed [0021]. Specifically, KUMAR teaches lithographic processes claim 8 which would include masking before etching. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pattern the electrode array of TOOKER using known patterning techniques of KUMAR as a simple substitution of patterning techniques used to make contact pads for implantable electrode arrays.
Regarding claim 5,
	TOOKER further teaches that a multilayer device can be made using the claimed method as shown in Fig. 7. The multilayer structure would require repeating the deposition of an interlayer (insulating) and electrically conducting material 3 times over the base layer.
Regarding claim 6,
	When forming the openings 36 in TOOKER, each of the electrical conducing layers (contact areas) are exposed as shown in Fig. 1N.
Regarding claim 7,
	TOOKER shows in Fig. A  that each opening is used to form a top electrode 508 (lifting each contact area).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The examiner was unable to find prior art teaching the combination of steps including the method of patterning the insulating layer that includes exposing electrically conducting material in addition to covering the remaining insulating material (in the contact area) and thinning the uncovered regions of the layer of insulating material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712